Citation Nr: 1544606	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  13-33 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral knee osteoarthritis.

2.  Entitlement to service connection for high blood sugar, including as due to herbicide exposure.

3.  Entitlement to service connection for kidney stones, including as due to herbicide exposure.

4.  Entitlement to service connection for gout of the ankles and toes, including as due to herbicide exposure.

5.  Entitlement to service connection for hypertension, including as due to herbicide exposure.

6.  Entitlement to service connection for a skin disability, claimed as a skin rash, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1965 to February 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the RO in Columbia, South Carolina, which, in pertinent part, denied service connection for the issues on appeal.  The Veteran testified from Columbia, South Carolina, at a July 2015 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue of service connection for a skin rash to service connection for a skin disability, claimed as a skin rash, including as due to herbicide exposure, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The issues of service connection for hypertension, including as due to herbicide exposure, and a skin disability, claimed as a skin rash, including as due to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the July 2015 Board videoconference hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the substantive appeal on the issue of service connection for bilateral knee osteoarthritis.

2.  The Veteran served in the Republic of Vietnam while on active duty and is presumed to have been exposed to Agent Orange.

3.  Impaired glucose tolerance is a laboratory finding which reflects abnormally increased glucose in the blood; it is not a disability for VA compensation purposes.

4.  The Veteran is currently diagnosed with nephrolithiasis/kidney stones and gout.

5.  The Veteran did not exhibit chronic symptoms of gout during service.

6.  The Veteran did not exhibit continuous symptoms of gout since service.

7.  Gout did not manifest within one year of service separation.

8.  The Veteran's current nephrolithiasis/kidney stones and gout were manifested many years after service separation and are not causally or etiologically related to service, including as due to herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for service connection for bilateral knee osteoarthritis.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for high blood sugar have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).

3.  The criteria for service connection for kidney stones, including as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 3.307, 3.309, 3.326 (2015).

4.  Gout was not incurred in active military service and may not be presumed to have been incurred in active military service, including as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue of Service Connection for Bilateral Knee Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  At the July 2015 Board videoconference hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the substantive appeal on the issue of service connection for bilateral knee osteoarthritis.

As the Veteran has withdrawn the appeal regarding the issue of service connection for bilateral knee osteoarthritis, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the issue of service connection for bilateral knee osteoarthritis, and the issue will be dismissed.

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision remands the issues of service connection for hypertension and a skin disability, no further discussion of VA's duties to notify and assist is necessary as to those issues.

As to the remaining issues on appeal, in December 2010 VA issued the Veteran a VCAA notice which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the April 2012 rating decision from which the instant appeal arises.  Further, the issues were readjudicated in a September 2013 Statement of the Case (SOC) and October 2014 Supplemental Statement of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Board notes that the Veteran did not receive a VA examination as to the issues of service connection for high blood sugar, gout, or kidney stones.  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board concludes that VA medical examinations are not needed to render a decision on these issues.  

Concerning the Veteran's high blood sugar, as will be discussed below, the evidence of record reflects that the Veteran is not currently diagnosed with a disability for VA compensation purposes.  At the July 2015 Board videoconference hearing, the Veteran credibly testified to being diagnosed with borderline diabetes, rather than actual diabetes.  The evidence of record supports this testimony.  As such, remand for a VA diabetes examination would not show that the Veteran has a disability for VA compensation purposes caused by high blood sugar that may be related to service.

As to the gout and kidney stone disabilities, the Veteran has only advanced that the disabilities are related to in-service herbicide exposure.  Competent lay or medical evidence is required to establish "an indication" that the Veteran's current disabilities are related to the in-service herbicide exposure on which the Veteran relies as the cause of the gout and kidney stones.  See Waters v. Shinseki, 601 F.3d 1274, 1277-1278 (Fed. Cir. 2010).  As discussed below, the Veteran offers neither competent lay evidence nor competent medical evidence to support the claim.  The only evidence suggesting a possible link between gout and kidney stones and presumed herbicide exposure are the Veteran's statements.  Gout and kidney stones are not diseases subject to lay diagnosis or competent lay opinion.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis).  The Veteran is a lay person and not competent to provide opinions on the etiology of either gout or kidney stones.  As there is no competent evidence of record indicating that the current disabilities may be related to the presumed in-service herbicide exposure, a remand for a medical examination or opinion is not warranted.  See McLendon, 20 Vet. App. at 81-82.

All relevant documentation, including VA, private, and SSA records, has been secured or adequately attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues of service connection for high blood sugar, gout, and kidney stones.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Gout is defined as a group of disorders of purine metabolism, manifested by various combinations of hyperuricemia; recurrent acute inflammatory arthritis induced by crystals of monosodium urate monohydrate; tophaceous deposits of these crystals in and around the joints of the extremities, which may lead to crippling destruction of joints; and uric acid urolithiasis.  See Dorland's Illustrated Medical Dictionary, 
792 (30th Ed. 2003).  As such, resolving reasonable doubt in the Veteran's favor, gout (as arthritis) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303(b) and 3.309(a) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Calculi of the kidneys, gallbladder, or bladder constitute "chronic diseases" listed under 38 C.F.R. § 3.309(a).  There has been a diagnosis of nephrolithiasis, a calculus of the kidney; therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Id.  While diabetes mellitus is a chronic disease under 38 C.F.R. § 3.309(a), as will be discussed below, the Veteran does not have a current diagnosis of diabetes mellitus.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases such as cardiovascular disease, arthritis, or calculi of the kidneys, gallbladder, or bladder become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  As such, gout and nephrolithiasis/kidney stones are not disabilities for which presumptive service connection based exposure to herbicides may be granted.  Id.

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; 
(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for High Blood Sugar

Throughout the course of this appeal the Veteran has advanced that a high blood sugar disability was caused by exposure to the herbicide Agent Orange in service.  As found in the April 2012 RO rating decision, the Veteran has qualifying service in the Republic of Vietnam, and is presumed to have been exposed to herbicide agents during active service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) .

Training Letter 00-06 issued by VA's Compensation and Pension Service provides guidelines as to how diabetes mellitus is generally diagnosed.  See Training Letter 00-06, pg. 4 (July 17, 2000).  In 1997, the Expert Committee on the Diagnosis and Classification of Diabetes Mellitus named three ways to diagnosis diabetes: 
(1) symptoms of diabetes (such as polyuria, polydipsia, and unexplained weight loss) plus casual plasma glucose greater than 200 mg/dL (11.1 mmol/L).  Casual means any time of day, without regard to meals; (2) fasting plasma glucose (FPG) greater than 126 mg/dL (7.0 mmol/L).  Fasting is defined as no caloric intake for at least 8 hours; or (3) glucose greater than 200 mg/dL (11.1 mmol/L) after 75-g glucose load.  Any of these is sufficient for a diagnosis of diabetes, but should be confirmed by repeat testing on a separate day. 

Impaired glucose tolerance is a category that refers to those with fasting plasma glucose greater than 110 but less than 126.  This group is at increased risk for diabetes.  See Training Letter 00-06, pg. 4.  Hemoglobin A1C, otherwise known as A1C or glycosylated hemoglobin, is used to monitor diabetes mellitus and the effectiveness of treatment.  Six percent is considered normal.  The goal of treatment is a level of less than seven percent.  See Training Letter 00-06, pg. 5.

At the July 2015 Board videoconference hearing, the Veteran credibly testified to being borderline diabetic.  The Veteran advanced being told to exercise and avoid certain foods to prevent actual diabetes.  At a July 2014 Decision Review Officer (DRO) hearing, the Veteran likewise testified to being borderline diabetic.  

Private treatment records from November and December 2011 reflect no current diagnosis of diabetes and no history of diabetes.  A September 2012 private treatment record conveys that a glucose tolerance test taken in 2011 showed impaired glucose tolerance.  An impression of impaired glucose tolerance was advanced.  Impaired glucose tolerance is not equivalent to a diagnosis of diabetes mellitus, type II.  Waugerman v. Shinseki, No. 08-2685, slip op. at 4 (Ct. Vet. App. Feb. 4, 2011), citing Dorland's Medical Dictionary at 1960 (defining "impaired glucose tolerance" as "a term denoting values of fasting plasma glucose or results of an oral glucose tolerance test that are abnormal but not high enough to be diagnostic of diabetes mellitus"); Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) ("Courts may take judicial notice of facts not subject to reasonable dispute." (citing Fed.R.Evid. 201 (b))).  The Board notes that Waugerman is referenced not as a precedent, but rather just a definition of a fact not subject to reasonable dispute. 

Impaired glucose tolerance is simply a clinical laboratory finding and not a disease or disability within the applicable law and regulations providing for service connection.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Suppl. Information-Endocrine System) (determining that service connection applies to diseases and the residuals of injury - not symptoms or clinical findings, such as laboratory test results).

In January 2014, the Veteran underwent a VA Agent Orange examination.  The examination report reflects that "review of all [of the Veteran's] VHA lab values going from 12/19/2003 to 09/25/2013 yields no results consistent with a diagnosis of diabetes or pre-diabetes."  Further, having reviewed all of the VA and private medical evidence of record, the Board notes that there is no indication the Veteran has ever been diagnosed with diabetes.

Despite the nominal diagnosis of impaired glucose tolerance in this case, this is a laboratory finding that manifests itself only in laboratory test results and is not itself a disability for which service connection can be granted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer, the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).

Accordingly, because impaired glucose tolerance is not a current disability for which service connection may be granted, service connection for high blood sugar must be denied on the basis of absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection for Kidney Stones and Gout

The Veteran has advanced that disabilities of kidney stones and gout are related to exposure to Agent Orange in service.  As noted above, the Veteran served in the Republic of Vietnam and herbicide exposure has been presumed.  Further, VA and private treatment records reflect that the Veteran was diagnosed with, and continues to receive treatment for, both nephrolithiasis/kidney stones and gout.

After a review of the evidence, lay and medical, the Board finds that both nephrolithiasis/kidney stones and gout symptoms, to include any chronic symptoms, did not have their onset during service or within one year of service.  Service treatment records reflect that during service the Veteran did not complain of, and was not diagnosed or treated for, kidney stone or gout symptoms.  The February 1967 service separation examination was negative for kidney stones or gout, and the corresponding medical history report completed by the Veteran reflects that the Veteran answered "no" to ever having kidney stones, blood in urine, swollen or painful joints, or any other disability symptoms which may have been an indication of kidney stones or gout.  At the July 2015 Board videoconference hearing, the Veteran testified to being unable to recall being treated for gout in service.  As to kidney stones, while the Veteran did advance having urinary problems in the Republic of Vietnam, the Veteran testified that such problems were due to dehydration.  As such, the Board does not find that the Veteran was diagnosed with and/or treated for nephrolithiasis/kidney stones or gout during service, and did not have symptoms of such in service.

The service treatment records appear to be complete, and complaints of kidney stone and/or gout related symptoms would have been recorded had the Veteran sought treatment during service.  Service treatment records reflect that the Veteran complained of or sought treatment for other medical issues, including tonsillitis, nausea, epigastric issues, and cough and cold symptoms, which reflects that he would similarly have sought treatment for kidney and/or gout related complaints or symptoms during service.  In particular, as the Veteran sought treatment for internal epigastric issues, the Board finds it likely that the Veteran would also have sought treatment for any internal kidney pain or discomfort.  As a result, the absence of any in-service complaint, finding, or reference to treatment for kidney stone or gout related symptoms weighs against a finding that the Veteran incurred nephrolithiasis/kidney stones and/or gout in service.  See Kahana, 24 Vet. App. at 438 (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The Board next finds the weight of the evidence demonstrates that symptoms of gout and nephrolithiasis/kidney stones have not been continuous since service separation in February 1967.  As noted above, the Veteran did not report any kidney stone or gout symptoms in the February 1967 Report of Medical History.  The transcript from the July 2014 DRO hearing reflects that the Veteran testified to seeking treatment and starting medication for gout three or four years earlier.  At the July 2015 Board videoconference hearing, the Veteran testified to being diagnosed with gout about 10 or 15 years earlier.  The Veteran did not recall being treated for gout in service.  In the October 2010 claim, the Veteran advanced that gout began in 2008.  Further, the Board has reviewed all the relevant VA and private medical records.  There is no indication from the treatment records that the Veteran was diagnosed with gout earlier than 15 years ago (2000).

A December 2003 VA treatment record reflects that the Veteran had part of the kidney removed in 1985 to remove a kidney stone.  VA and private treatment records reflect that additional kidney stones have developed and passed since then, and the Veteran has undergone additional stone removal procedures.  A review of all the relevant VA and private treatment records do not reflect that the Veteran was ever diagnosed with kidney stones prior to 1985.  In the October 2010 claim, the Veteran also advanced that kidney stones first appeared in 1985.  At the July 2015 Board videoconference hearing and the July 2014 DRO hearing, the Veteran credibly testified to first being diagnosed with kidney stones in 1985, nearly 20 years after service separation.  

The approximately 30 year period between service and the onset of gout, and the approximately 20 year period between service and the onset of nephrolithiasis/kidney stones, is one factor among other factors in this case that weighs against a finding of service incurrence, including by continuous symptoms since service from which service incurrence would be presumed.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service include the Veteran's own lay statements and testimony, the VA and private medical records that include the Veteran's own history made for treatment purposes of post-service onset, the normal service separation examination, and the Veteran's statements in the February 1967 medical history report.

Additionally, the evidence does not show that nephrolithiasis/kidney stones and/or gout manifested within one year of service separation.  Specifically, the medical and lay evidence reflects that nephrolithiasis/kidney stones was diagnosed in 1985, nearly 20 years post service, and gout was diagnosed in approximately 2000, over 30 years post service.  As nephrolithiasis/kidney stones and/or gout did not manifest within one year of service separation, the criteria of nephrolithiasis/kidney stones and/or gout to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.

Finally, the Board finds that the weight of the evidence demonstrates that the nephrolithiasis/kidney stones and gout, both of which manifested many years after service, are not causally or etiologically related to service, including presumed herbicide exposure during service.  The Veteran's only contention is that the disabilities were caused by service due to herbicide exposure.  The Board notes that gout and nephrolithiasis/kidney stones, by regulation, are not diseases for which service connection may be presumed as being the result of herbicide exposure.  
See 38 C.F.R. § 3.309(e).  The scientific studies reviewed as part of that regulatory process established no correlation between herbicide exposure and kidney stone or gout disabilities which develop many years later such that nephrolithiasis/kidney stones and gout were specifically excluded by regulation as diseases associated with herbicide exposure.  

While the Veteran has contended that the currently diagnosed kidney stone and gout disabilities were caused by exposure to herbicides in service, the Board does not find that under the facts of this case, where there is no in-service symptomatology and no credible symptoms or treatment until many years after service, the Veteran is competent to provide evidence of an etiological nexus between a kidney stone and/or gout disability and herbicide exposure.  See Kahana, 24 Vet. App. at 437 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The etiology of the Veteran's kidney stones and gout involve complex medical etiological questions dealing with the origin and progression of the urinary system and uric acid levels in the blood, and such disabilities are diagnosed primarily on clinical findings and physiological testing.  While the Veteran is competent to relate kidney stone and gout symptoms experienced at any time, he is not competent in this case to opine on whether there is a link between kidney stone and/or gout disabilities and active service, including herbicide exposure during active service, because such a medical opinion requires specific medical knowledge and training that the Veteran has not been shown to possess.     

VA received a letter dated January 2011 from the Veteran's private physician.  The letter stated that the Veteran was being treated for osteoarthritis, hypertension, gout, hearing loss, and tinnitus.  While the private physician specifically opined that the hearing loss and tinnitus were related to service, no opinion was rendered concerning the other named disabilities.  Further, at both the July 2015 Board videoconference hearing and the July 2014 DRO hearing, the Veteran credibly testified that no physician had opined that either the kidney stone or gout disabilities were related to herbicide exposure (or any other incident or exposure) in service.

For these reasons, the Board finds that the weight of the evidence is against either direct or presumptive service connection, including as due to herbicide exposure, for nephrolithiasis/kidney stones and/or gout under the provisions of 38 C.F.R. 

§§ 3.303, 3.307, and 3.309.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for high blood sugar is denied.

Service connection for kidney stones is denied.

Service connection for gout is denied.


REMAND

Service Connection for Hypertension and a Skin Disability

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.

As discussed above, service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  Hypertension and most skin-related disabilities are not disabilities subject to presumptive service connection due to herbicide exposure.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The Veteran has not received VA skin or hypertension examinations.  At the July 2015 Board videoconference hearing, the Veteran testified that his private dermatologist told him that Agent Orange exposure was the most likely cause of the skin disabilities; however, the private dermatologist was not comfortable putting such an opinion in writing due to the lack of medical evidence and research supporting such an opinion.  As such, the Board finds that a remand is warranted for a VA examination and opinion to assist in determining whether there is sufficient evidence for a finding that the skin disabilities are related to herbicide exposure.

Further, in its 2012 report "Veterans and Agent Orange: Update 2012" the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence.  The Board finds a remand is necessary to assist in determining whether the currently diagnosed hypertension is related to herbicide exposure in the Republic of Vietnam. 

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran receives treatment from multiple private physicians.  On remand the AOJ should attempt to obtain any outstanding private treatment records.  Additionally, the AOJ should attempt to obtain any outstanding VA treatment (medical) records for the period from October 2014.

Accordingly, the issues of service connection for hypertension, including as due to herbicide exposure, and a skin disability, claimed as a skin rash, including as due to herbicide exposure, are REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any additional private medical treatment for hypertension and/or skin disabilities.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of hypertension and/or skin disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's hypertension and skin disabilities, not already of record, for the period from October 2014.

3.  Schedule the appropriate VA examination(s) for hypertension and skin disabilities.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

Hypertension

Is it at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed hypertension had its onset during a period of active service, including as due to herbicide exposure?  The VA examiner should specifically address whether exposure to herbicides, including Agent Orange, in service directly caused the currently diagnosed hypertension.

Skin Disability

Is it at least as likely as not (50 percent or higher degree of probability) that one or more currently diagnosed skin disabilities had its onset during a period of active service, including as due to herbicide exposure?  The VA examiner should specifically address whether exposure to herbicides, including Agent Orange, in service directly caused one or more currently diagnosed skin disabilities.

4.  Then, readjudicate the issues of service connection for hypertension, including as due to herbicide exposure, and a skin disability, claimed as a skin rash, including as due to herbicide exposure.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


